Citation Nr: 1826547	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-403 14A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for Bell's palsy, to include as secondary to a TBI.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for Bell 's palsy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic stress disorder (PTSD) and recurrent teno-vascular headaches as a result of military sexual trauma (MST), during which the Veteran sustained blunt trauma to the head. 

2.  The probative evidence demonstrates that the Veteran's current TBI is related to blunt trauma to the head during his active military service.


CONCLUSION OF LAW

The criteria to establish service connection for a TBI have been met.  38 U.S.C. 
§§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. 
§ 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background

The Veteran reported that during service he experienced repeated incidents of sexual harassment by a fellow serviceman and became a victim of a military sexual trauma (MST) in November 1976.  On the day of the incident, the Veteran stated that someone came up behind him and hit him on the back of the head, at which time he lost consciousness, and when he came to, he discovered that he had been sexually assaulted.  See November 2014 VA 21-4138 Statement In Support of Claim.

Service treatment records (STRs) and personnel records are silent regarding the MST, and for any complaints, treatments, or diagnosis of TBI, or Bell's palsy.  Treatment records dated November 1976, however, do indicate that the Veteran arrived by ambulance to the hospital and complained of passing out.  The examiner noted he was conscious and responsive, with no acute distress, except for slight dizziness.  The examiner assessed the Veteran with alcohol intoxication and possible valium ingestion, with anxiety reaction.  In his November 2014 substantive appeal, the Veteran indicated that the emergency room visit was in response to a suicide attempt as a result of the MST.  See November 2014 Form 9.

Post-service treatment records indicated that in an October 2008 VA primary care note, the Veteran complained of chronic symptoms of falls due to imbalance and intermittent tremors and sudden episodes of disorientation lasting seconds, he also referred to deficits associated with Bell's palsy, such as tongue numbness and facial pain.

A December 2008 MRI indicated a right posterior temporal inferior gyrus focal area of atrophy and encephalomalacia, which could be the basis of shearing injury secondary to head injury in the past vs. old non-specific ischemic infarct.  The diagnosis was Bell's palsy.

In the January 2011 rating decision, the Veteran was service-connected for PTSD as a result of the MST.

The Veteran submitted an April 2011 statement from a friend of 10 years that reported that he witnessed several incidents of the Veteran appearing off balance in his body and dragging the right side of his body.  He further reported that the incidents usually began with the Veteran experiencing symptoms of blurry vision and dizziness.  In addition, the Veteran presented with memory problems, lack of concentration, and periodic conversations that would turn verbose, incoherent, and illogical.  

The Veteran was afforded an August 2011 VA neurological disorders examination and complained of intermittent left frontal area headaches after the assault, described as pulsatile and oppressive, and associated with nausea and requiring seclusion during an episode.  The Veteran was diagnosed with tenso-vascular headaches.  The examiner opined that headaches were related to service as a result of blunt trauma to the head during the sexual assault and determined there was ample documentation of the headaches in the STRs to establish a nexus of causality.  In a subsequent September 2011 rating decision, the Veteran was granted service connection for headaches as a result of the head trauma encountered during the MST.

The Veteran was afforded an additional VA examination for TBI in December 2011.  The examiner noted the Veteran's report of sexual assault and a November 1976 treatment record where the Veteran arrived in the emergency room via ambulance, complaining of passing out.  The Veteran described his current symptoms as headaches that lasted one to three days, forgetfulness, ringing in his ears, imbalance when he walked, swaying from side to side, and needing a walking cane for ambulation.  Upon physical examination, the examiner found the Veteran's gait was unsteady, but no tremor, and also found mild weakness/paralysis of the Veteran's facial muscles on the right, with mild difficult speaking.  The examiner further noted the December 2008 MRI.  The Veteran was diagnosed with TBI and Bell's palsy affecting the right side.  The examiner opined that the Veteran's TBI was not caused by or related to military service.  The examiner reasoned that although the Veteran reported that he was assaulted in November 1976, review of the record only indicated that he arrived in the emergency room in November 1976 after taking alcohol and valium.  Furthermore, the examiner opined that the brain trauma in 1976 did not cause the Bell's palsy in 2008.

In an August 2012 VA primary care note, the Veteran complained of isolated tremors in his left thigh, buttocks and arms, on and off, for the prior 10 years.  He reported he was evaluated by a neurologist, and told his condition was associated with a TBI and would not improve.

The Veteran submitted a June 2017 private nexus statement from Dr. A. A., who opined that the Veteran more likely than not suffered a TBI secondary to his in-service assault.  Dr. A. A. reasoned that the Veteran was already service connected for headaches secondary to the head trauma due to the MST.  However, the Veteran also suffered from tremors, confusion, and loss of balance that defined his problem as a TBI injury.  Furthermore, Dr. A. A. determined that the 2008 brain MRI of the focal atrophy was secondary to a head injury and is indicative of permanent damage to the brain from the in-service trauma.  Dr. A. A. included in his opinion peer-reviewed articles that detailed symptoms associated with TBI, some of which are experienced by the Veteran. 

TBI Analysis

The Veteran seeks service connection for a TBI, which he asserts is a result of head trauma sustained during an in-service MST.

Initially, the Veteran is currently diagnosed with TBI, as evidenced by the December 2011 VA examination.  STRs are silent for any complaints, treatments, or diagnosis of TBI; however, the Board finds the Veteran's lay statements regarding the in-service MST and resulting blunt head trauma to be competent and credible.  Indeed, the Veteran's in-service injury is further evidenced by the RO's grant of service connection for PTSD and headaches based on the MST and resultant head injury.  Therefore, the Board concedes an in-service injury.

With regard to the question of etiology, the Board finds the June 2017 private nexus opinion to be adequate and highly probative on the question of etiology.  Dr. A. A., who is identified as a Board-Certified Internal Medicine, Pain and Palliative Care physician, specifically determined that symptoms the Veteran experienced are consistent with TBI as a result of the conceded in-service head trauma, and further found that the manifested symptoms were distinctive from his service-connected headaches.  Furthermore, the physician rendered the opinion after having reviewed the Veteran's relevant records, provided sound reasoning, and made reference to peer-reviewed medical articles regarding TBIs.    

Conversely, the Board finds the December 2011 VA opinion inadequate to decide the claim.  In this regard, the opinion does not contain an adequate rationale and does not reconcile the prior medical evidence in the rating decisions granting service connection for PTSD and headaches that the February 1976 emergency room visit occurred during the exact time line of the conceded MST and head trauma.  As such, the December 2011 VA opinion is inadequate and it is also of little probative value.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  In summary, the Board finds the June 2017 private opinion more probative than the December 2011 VA opinion for the reasons expressed above.   

As such, based on the lay and medical evidence of record, the Board finds that the weight of the probative lay and medical evidence supports a grant in this case.  Accordingly, the Board finds that service connection TBI is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

ORDER

Service connection for a TBI is granted.

		
REMAND

In light of the Board's award of service connection for a TBI herein, remand is necessary to obtain addendum to clarify the etiology of the Veteran's Bell's palsy, particularly in relation to the TBI.  

 Accordingly, the case is REMANDED for the following action:

1. Return the claims file to an appropriate VA examiner for an addendum opinion as to the nature and etiology of the Veteran's currently diagnosed Bell's palsy.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is requested to:

(a) Clarify whether the Veteran's Bell's palsy is related to the conceded blunt trauma to the head sustained during service.  

(b) Provide an opinion addressing whether the Veteran's Bell's palsy is proximately due to, OR aggravated by, his now service- connected TBI and/or the service connected recurrent teno-vascular headaches.  

 A complete rationale should be provided.

2.  Then, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his attorney with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B , 7112 (2012).



____________________________________________
S. B. MAYS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


